EXHIBIT 10.11

 

AGREEMENT

 

 

This AGREEMENT is made and entered into this 31 day of August, 2015, by and
between El Capitan Precious Metals, Inc., a Nevada corporation of Scottsdale,
Arizona, hereinafter referred to as "ECPN" and Charles L. Wickham, Jr. of
Charlotte, North Carolina, hereinafter referred to as "Wickham".

 

In consideration of the mutual promises and covenants herein contained, the
Parties do hereby agree as follows:

 

1.     The Parties acknowledge and agree that ECPN is desirous of obtaining
interim financing for its ongoing business operations and that Wickham is
willing to loan or otherwise provide ECPN such monies pursuant to the terms and
conditions set out in this Agreement.

 

2.     Wickham shall loan or otherwise provide to ECPN the total amount of One
Hundred Thousand Dollars ($100,000.00) upon execution of this Agreement.

 

3.     ECPN shall make repayment of the proceeds which ECPN receives from
Wickham as soon as is reasonably possible from the revenues which ECPN generates
after execution of this Agreement as hereinafter set out. ECPN shall pay to
Wickham one-half (1/2) of the gross revenues which ECPN receives from its mining
activities hereinafter until all principal and interest owed by ECPN to Wickham
pursuant to this Agreement are repaid in full. However, under any circumstances,
the full amount of principal and interest owed by ECPN to Wickham must be paid
no later than November 15, 2015.

4.     In addition to the repayment of the principal amount of One Hundred
Thousand Dollars ($100,000.00), ECPN shall pay interest thereon to Wickham at
the rate of two percent (2%) per annum.

 

5.     In return for such payments as set out in the previous paragraph, ECPN
shall issue to Wickham, or his designees, common stock of ECPN pursuant to SEC
Rule 144. The total number of such shares of ECPN common stock shall be in the
amount of two million (2,000,000) shares. ECPN shall make such transfer of
shares to Wickham as soon as is reasonably possible after receipt of payment
from Wickham pursuant to this Agreement.

 

6.     ECPN shall use the proceeds to be received from Wickham pursuant to this
Agreement to pay for the annual lease payments to the BLM and to pay for the
lease of a crusher unit to be used at the El Capitan Mine Site. Each of the two
amounts are expected to be approximately Thirty Thousand Dollars ($30,000.00),
for a total of Sixty Thousand Dollars ($60,000.00). The approximate balance of
Forty Thousand Dollars ($40,000.00) will be used for working capital for ECPN.

 

7.     ECPN shall not make any payment from the loan proceeds described in
Paragraph 2 above to any officer, director, employee, insider, or agent of ECPN,
except as specifically agreed to by Wickham in writing. In addition, ECPN shall
not pay any compensation to such persons until the loan proceeds are fully
repaid.

 

8.     ECPN shall hold Wickham harmless and indemnify Wickham for liability or
damages caused by the activities of ECPN, for any claim or damages resulting
from the activities conducted or undertaken pursuant to this Agreement.

 

9.     This Agreement constitutes the entire agreement between the Parties
hereto with respect to the subject matter addressed herein. All prior and
contemporaneous agreements, understandings, conditions, warranties, and
representations are hereby superseded by this Agreement.

 



1

 

 

10.     Any modification or change in this Agreement must be in writing,
executed by an officer of ECPN and Wickham. No representative has the right or
authority to make any oral or written modifications of this Agreement.

 

11.     Should one of the sections or provisions of this Agreement, or any word,
phrase, sentence, clause, or paragraph thereof be declared invalid, illegal, or
unenforceable in any respect by any federal, state, county, or municipal
government, such validity, legality, and enforceability of the remaining
sections and provisions hereof and any other applications thereof shall not in
any way be affected or impaired thereby and will remain in full force and effect
as if such invalid or illegal sections or provisions were omitted.

 

12.     No waiver of any breach of any condition, covenant, or agreement herein
shall constitute a continuing waiver or a waiver of any subsequent breach of the
same or any other condition, covenant, or agreement.

 

13.     The Parties agree to negotiate in good faith to resolve any disputes,
disagreements. questions, claims, or similar matters in regard to this Agreement
or any matter in regard to the relationship between themselves. If such matters
cannot be resolved by negotiation between the Parties, such matters shall be
resolved by using a single arbitrator and procedures established by such
arbitrator. Judgment upon any award may be entered in any court of competent
jurisdiction. The prevailing party shall be entitled to recover all expenses of
arbitration, including reasonable attorney's fees. Venue of such arbitration
shall be in Maricopa County, Arizona. Either Party may make a demand for
arbitration by filing the demand in writing with the other Party. This provision
for arbitration shall be an absolute bar to any other legal proceedings between
the Parties hereto. This Agreement shall be construed in accordance with the
laws of the State of Arizona.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 





EL CAPITAN PRECIOUS METALS, INC.                         By: /s/ Charles C.
Mottley   By: /s/ Charles L. Wickham, Jr.   Charles C. Mottley     Charles L.
Wickham, Jr.   Its Officer      

 

 

2

 

